ACCEPTED
                                                                                        03-15-00294-CV
                                                                                                5840814
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  6/26/2015 12:32:22 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-15-00294-CV
                      IN THE COURT OF APPEALS
                                                       FILED IN
                  FOR THE THIRD DISTRICT OF TEXAS3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                             6/26/2015 12:32:22 PM
               MANOR INDEPENDENT SCHOOL                 DISTRICTJEFFREY D. KYLE
                                                                      Clerk
                            Appellant
                               v.
                                 DEYDRA STEANS
                                    Appellee

                    From the 200th Judicial District Court of
                            Travis County, Texas



  APPELLEE’S MOTION TO EXTEND TIME TO FILE RESPONSE TO
              APPELLANT’S MOTION TO STAY



      Appellee Deydra Steans asks the Court to extend the time to file her response

to Appellant’s Motion to Stay.

                                   A. Introduction

      1. Appellant is Manor Independent School District.

      2. Appellee is Deydra Steans.

      3. The deadline to file this response is June 26, 2015.

      4. The parties have agreed to this motion.

                           B. Argument and Authorities
5. The Court has authority under TRAP 55.7 and 10.5 to extend the time to

   file her response.

6. Appellee requests an additional 30 days for file her response to

   Appellant’s Motion to Stay.

7. Appellant needs additional time because the parties are engaged in

   settlement negotiations and the parties believe the matter has settled. A

   preliminary mediator proposal has been approved by both sides and the

   parties are still in the process of attempting to finalize the settlement

   agreement.

                              C. Conclusion

8. Because the parties have resolved the matter and still in need of time to

   finalize the settlement, it is necessary to extend the time for Appellee to

   respond to Appellant’s Motion to Stay.

                                 D. Prayer

9. For these reasons, Appellee asks the Court to grant an extension of time

   to file her response to Appellant’s Motion to Stay until July 26, 2015.

                                 Respectfully submitted,

                                 POTTER BLEDSOE, LLP

                                 By:    /s/ Gary L. Bledsoe
                                        Gary L. Bledsoe
                                        State Bar No. 02476500
                                              gbledsoe@potterbledsoe.com
                                              Harry G. Potter III
                                              hpotter@potterbledsoe.com
                                              State Bar No. 16175300
                                              Alondra G. Johnson
                                              ajohnson@potterbledsoe.com
                                              State Bar No. 24087801
                                              316 W. 12th Street
                                              Austin, Texas 78701
                                              (512) 322-9992 Telephone
                                              (512) 322-0840 Fax

                                              ATTORNEYS FOR APPELLEE




                      CERTIFICATE OF CONFERENCE

  I certify that on June 26, 2015, my office conferred with Jennifer Powell via email,

and she does not oppose Appellee’s Motion to Extend Time to File Response to

Appellant’s Motion to Stay.


                                             /s/ Gary L. Bledsoe
                                               Gary Bledsoe
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served on counsel on this 26th day of June 2015, through the Court’s electronic filing

system and by electronic mail to the following addresses:


Jennifer A. Powell
Eichelbaum, Wardell, Hansen, Powell & Mehl, P.C.
4201 Parmer Lane, Suite A100
Austin, Texas 78727
512/476-9944
512/472-2599 fax
jpowell@edlaw.com
cc:nbn@edlaw.com

ATTORNEY FOR APPELLANT

                                              /s/ Gary L. Bledsoe
                                                Gary Bledsoe